Norval, J.
The plaintiff in error presented to the county board of Antelope county an account for $44.50- for medical services rendered by him to one Christian Mosher, a pauper, at the request of E. F. Skinner, a justice of the peace of said •county, which claim was rejected by the board, and Miller •appealed from the decision to the district court. Upon the trial there the court found the issues for the county and rendered judgment, dismissing the action.
The petition in error contains two assignments:
First — The court erred in admitting the evidence of the witness T. W. Dennis.
Second — The findings are not sustained by sufficient evidence.
‘We are precluded from examining either of the errors assigned, for the reason no motion lor a new trial was made in the court below. The filing of such a motion was indispensable, in order to review the rulings of the court on the admission or rejection of testimony, or to secure a review of the evidence for the purpose of determining whether *238it-sustains the finding and judgment. (Cropsey v. Wiggenhorn, 3 Neb., 108; Hosford v. Stone, 6 Id., 380; Lichty v. Clark, 10 Id., 472; Cruts v. Wray, 19 Id., 581; Weitz v. Wolfe, 28 Id., 500.)
As neither of the errors assigned .can be considered by this court, for the reason stated, the judgment of the district court must be
Affirmed.
The other judges concur.